Exhibit 99.5 Vodacom Group (Pty) Ltd Annual Financial Results March 31, 2008 Operational highlights Alan Knott-Craig Chief Executive Officer Total customers 34.0 million12.7% High gross connections: increase of 15.4% year on year to 18.0 million Revenue R48.2 billion17.1% Profit from operations(Statutory operating profit) R12.5 billion15.0% EBITDA R16.5 billion 15.7% Net profit after tax R8.0 billion21.3% Dividends R5.9 billion10.0% EBITDA margin: 34.2% (2007: 34.6%) Group highlightsFor the year ended March 31, 2008 vs. prior year 10.0%year onyear To date R23.0 billion in dividends has been distributed to shareholders 20.0%year onyear 32.4%year onyear Group shareholder distributions (after tax) Group shareholder returnsMarch 2008 and results for the past 4 years Profit from operations and net profit after taxMarch 2008 and results for the past 4 years Profit from operations margin and net profit after tax marginMarch 2008 and results for the past 4 years 2008 • Total customers 24.8 million •Gross connections 12.0 million •Churn % * 42.3% •Estimated SIM card penetration % 94% •Profit from operations R11.7 billion 7.9% 10.9% 10 pts 13.4% 8.5 pts *
